                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

DANIEL HELLMUTH,                                                          Case No. 1:19-cv-258

                  Plaintiff,
                                                                          Black, J.
         v.                                                               Bowman, M.J.

CITY OF TRENTON, et. al.,

                  Defendants.

                               MEMORANDUM OPINION AND ORDER

         Plaintiff initially filed this case against eight Defendants in the Butler County Court

of Common Pleas, but on April 9, 2019, the Defendants timely removed the case to this

Court.        Pursuant to local practice, the case has been referred to the undersigned

magistrate judge.

         On July 24, 2019, Plaintiff filed a motion seeking the recusal of the undersigned.

The only basis stated for disqualification was the undersigned’s adverse ruling in a prior

case filed by Plaintiff, Case No. 1:18-cv-397.1 The undersigned denied Plaintiff’s first

motion for recusal on July 29, 2019, explaining:

         [D]isagreement with the undersigned’s prior legal analysis provides no
         basis for recusal in this case. See United States v. Campbell, 59 Fed. Appx.
         50, 52 (6th Cir. 2003) (holding that prior adverse rulings by a judge “will
         almost never serve as a valid basis for recusal and are most often
         simply grounds for appeal.”) (citing Liteky v. United States, 510 U.S. 540,
         555 (1994)). The undersigned has carefully considered all other possible
         reasons for recusal or disqualification under 28 U.S.C. § 455, and finding
         none, will deny Plaintiff’s motion.

1 The presiding district judge adopted the Report and Recommendation filed by the undersigned magistrate
judge on February 26, 2019, dismissing the case with prejudice. However, Plaintiff’s appeal of that decision
to the Sixth Circuit Court of Appeals remains pending. The undersigned notes that U.S. Magistrate Judge
Karen Litkovitz also recommended dismissal of a different prior case filed by Plaintiff, Case No. 1:18-cv-
340, and her Report and Recommendation was also adopted by the presiding district judge. Plaintiff’s
appeal of that decision also remains pending.

                                                     1
(Doc. 19). The following week, on August 5, 2019, the undersigned filed a Report and

Recommendation (“R&R”) which recommended that Plaintiff’s construed motion for

remand to state court be denied, that Defendants’ motion for Judgment on the Pleadings

be granted, and that this case be dismissed in its entirety with prejudice. (Doc. 20). In

addition to filing formal objections, which remain pending along with the R&R, Plaintiff has

filed a second “motion for recusal” on August 19, 2019. (Doc. 22).2

        Notwithstanding Plaintiff’s attempt to re-write his motion, Plaintiff’s second motion

presents no new grounds for recusal beyond those presented in his first motion. Thus,

Plaintiff again bases his allegations of “personal bias” against Plaintiff by the undersigned

magistrate judge primarily, if not exclusively, upon the adverse rulings made by the

undersigned in Case No. 1:18-cv-397. Plaintiff specifically asserts that the undersigned

“erroneously and unfairly judicated case 1:18-CV-00397 by ignoring and dismissing all

claims against the defendants in that case, demonstrating her personal unfairness and

bias against Daniel L. Hellmuth, Pro Se being a Pro Se litigant and letting her friendship

with Butler County Common Pleas Court Magistrate Lynn Bush-Heyman taint her

decisions against Daniel L. Hellmuth, Pro Se.” (Id. at 4). However, as reflected in the

R&R filed in Case No. 1:18-cv-397, the recommended dismissal of that case was based

upon a lack of federal subject matter jurisdiction over the asserted claims, and

alternatively, based upon the Rooker-Feldman doctrine and absolute judicial immunity as

to rulings made by the state court magistrate in the underlying state court case.

        For the reasons previously stated in the order of July 29, 2019, the grounds



2On the same date, Plaintiff filed a substantially similar motion in Case No. 1:19-cv-303. A separate order
has been filed this same day in that case.

                                                    2
asserted by Plaintiff provide no additional basis for recusal of the undersigned magistrate

judge. As the Supreme Court explained in Liteky v. United States:

       [J]udicial rulings alone almost never constitute a valid basis for a bias or
       partiality motion. See United States v. Grinnell Corp., 384 U.S., at 583, 86
       S.Ct., at 1710. In and of themselves (i.e., apart from surrounding comments
       or accompanying opinion), they cannot possibly show reliance upon
       an extrajudicial source; and can only in the rarest circumstances evidence
       the degree of favoritism or antagonism required (as discussed below) when
       no extrajudicial source is involved. Almost invariably, they are proper
       grounds for appeal, not for recusal. Second, opinions formed by the judge
       on the basis of facts introduced or events occurring in the course of the
       current proceedings, or of prior proceedings, do not constitute a basis for
       a bias or partiality motion unless they display a deep-seated favoritism or
       antagonism that would make fair judgment impossible. Thus, judicial
       remarks during the course of a trial that are critical or disapproving of, or
       even hostile to, counsel, the parties, or their cases, ordinarily do not support
       a bias or partiality challenge. They may do so if they reveal an opinion that
       derives from an extrajudicial source; and they will do so if they reveal such
       a high degree of favoritism or antagonism as to make fair judgment
       impossible.

Id., 114 S.Ct. 1147, 1157, 510 U.S. 540, 555 (1994).

       Finally, it is noted that although Plaintiff’s second motion for recusal is captioned

as again seeking the “recusal of Magistrate Stephanie Bowman,” within the body of that

motion Plaintiff has included a reference to seeking “RECUSAL OF JUDGE MICHAEL

BARRETT AND MAGISTRATE STEPHANIE BOWMAN.” (Id. at 1, emphasis original).

Aside from this single reference to Judge Barrett, Plaintiff’s memorandum contains no

other references to Judge Barrett. By contrast, the motion includes five references to the

undersigned magistrate judge’s name, along with the use of feminine pronouns intended

to refer to the undersigned. (See, e.g., Doc. 22 at 4, “her” alleged “personal unfairness

and bias.”). While Plaintiff’s asserted grounds for the recusal of the undersigned remain

unpersuasive, his grounds for the recusal of the presiding district judge are wholly non-

existent. Because this second motion presents no new grounds and is duplicative as to

                                              3
the undersigned judge, and frivolous as to the presiding district judge, Plaintiff is

forewarned that any additional repetitive motions will be subject to summary denial.

      II. Conclusion and Order

       Accordingly, IT IS ORDERED THAT:

      Plaintiff’s motion for recusal (Doc. 21) is DENIED.



                                                 s/ Stephanie K. Bowman
                                                Stephanie K. Bowman
                                                United States Magistrate Judge




                                            4
